Case 1:19-cv-24955-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-XXXXX-CIV-XXXXX

  ASLAM IBRAHIM

         Plaintiff,

  v.

  AMERICAN CRANE AND
  TRACTOR PARTS, INC., a
  foreign for-profit corporation,
  registered to do business in Florida

         Defendant.

                                                    /

                                            COMPLAINT

         Plaintiff, ASLAM IBRAHIM (hereinafter referred to as “Mr. Ibrahim” or “Plaintiff”), by

  and through his undersigned attorney, files his COMPLAINT against AMERICAN CRANE

  AND TRACTOR PARTS, INC. (hereinafter referred to as “American Crane” or “Defendant”), a

  Missouri for profit corporation registered to conduct business in Florida, and states:

                                  JURISDICTION AND VENUE

         1.      This is an action at law for damages and in equity for injunctive and declaratory

  relief pursuant to the Title VII of the Civil Rights Act of 1964 42 U.S.C. § 2000e-2(a)(1) (“Title

  VII”), the Fair Labor Standards Act, 29 U.S.C. Title 8, and the Florida Civil Rights Act, Section

  760.01, et seq., Florida Statutes (the “FCRA”).

         2.      Mr. Ibrahim, a Florida resident, filed a Charge with the EEOC and Florida

  Commission on Human Relations (“FCHR”) for discrimination based upon his religion, national
Case 1:19-cv-24955-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 2 of 10




                                                 Ibrahim v. American Crane and Tractor Parts, Inc.
                                                                                          Page 2
                                                             _______________________________

  origin after he was terminated by American Crane in violation of the FCRA and Title VII. A

  “Notice of Right to Sue” was issued to Mr. Ibrahim on September 4, 2019, and he received the

  notice three days later on September 7, 2019. As a result, Mr. Ibrahim is permitted to file suit in

  this Court to seek damages, both compensatory and punitive, against Defendant.

         3.      A copy of the Notice of Right to Sue is attached hereto as Exhibit “A.” Plaintiff

  has furthermore complied with all conditions precedent before filing this suit against Defendant

  and meets the definition of an “employee” under Title VII and the FCRA.

         4.      This Court has both federal question and diversity subject matter jurisdiction over

  the claims made herein because (i) Plaintiff asserts a claim under Title VII and (ii) because

  Plaintiff is a resident of Florida and Defendant is a citizen of another state and this is an action

  for recovery of damages in excess of $100,000.00, excluding legal fees and costs.

         5.      The Florida operations of American Crane are located in Doral, Florida, which

  was the workplace of Mr. Ibrahim while he was employed by American Crane.

         6.      At all times relevant Plaintiff, was and is a citizen of the United States and a

  resident of the State of Florida, residing in Broward County.

         7.      American Crane employs over one-hundred employees nationally and over

  twenty (20) employees in Florida, and meets the definition of “employer” under both Title VII

  and the FCRA.

         8.      Records relevant to the unlawful practices alleged herein were maintained or

  administered in Miami-Dade County, Florida, at the Doral location American Crane. Therefore,



                                                   2
Case 1:19-cv-24955-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 3 of 10




  venue is proper in this Court.

                                      FACTUAL STATEMENT
                                   APPLICABLE TO ALL COUNTS

          9.     By January 7, 2019, Aslam Ibrahim had been employed by Defendant for over

  twelve (12) years. He worked in the company’s warehouse as a manual laborer. By that time, he

  had been given the title “warehouse supervisor,” but in reality he had substantially the same

  responsibilities as the other warehouse workers.

          10.    Mr. Ibrahim had an excellent work history with American Tractor and was rarely

  reprimanded. Yet, on January 7, 2019 Mr. Ibrahim was summarily terminated and given no

  reason whatsoever for his termination.

          11.    At the time of his termination, Mr. Ibrahim was offered $6,000.00 as severance in

  exchange for his agreement to release American Tractor of any claims Mr. Ibrahim had against

  them.

          12.    Mr. Ibrahim is a Muslim, an immigrant from Kenya and African American. Mr.

  Ibrahim’s treatment upon termination, in particular being terminated for no reason whatsoever

  and without any warning whatsoever, was a result of his religion, national origin and race.

          13.    After Mr. Ibrahim had been terminated for no reason, Mr. Ibrahim contacted the

  human resource manager for American Crane and asked the reason for his termination. After

  some time, Mr. Ibrahim was told only that he was because he “failed to complete inventory.” In

  reality, that was not true and the stated reason certainly did not warrant termination with no

  warning whatsoever.

          14.    American Crane annually undergoes inventory counts of its products. In
Case 1:19-cv-24955-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 4 of 10




                                                 Ibrahim v. American Crane and Tractor Parts, Inc.
                                                                                          Page 4
                                                             _______________________________

  December, 2018, Mr. Ibrahim participated in the counting and reporting of the annual inventory

  to completion. Therefore, the reason given by the human resource manager of American Crane

  for Mr. Ibrahim’s termination was factually baseless.

         15.     Furthermore, even if the reason given by American Crane had some factual basis

  in reality (it didn’t), firing Mr. Ibrahim without warning was neither justified nor consistent with

  American Crane’s typical business practices for White, non-Muslim, non-African immigrant

  employees, particularly for a single infraction.

         16.     In light of the foregoing, rather than accept American Tractor’s insulting offer of

  severance, Mr. Ibrahim hired counsel who sent American Tractor a letter detailing the illegal

  nature of Mr. Ibrahim’s termination. That letter went unanswered.

         17.     Accordingly, Mr. Ibrahim filed a charge with the Equal Employment Opportunity

  Commission (“EEOC”) and the FCHR. Following an apparent futile attempt to obtain a

  legitimate explanation for the termination of Mr. Ibrahim, the EEOC ultimately issued the Notice

  of Right to Sue. Ex. A.

         18.     When other workers who were not Muslim, not Kenyan and not African

  American at the Doral warehouse had been terminated by American Crane in the past, they were

  given a warning or a performance review (whether formal or informal), and an opportunity to

  take corrective action prior to termination. No such opportunity was provided to Mr. Ibrahim

  only because of Mr. Ibrahim’s religion, national origin and race.

         19.     Furthermore, Mr. Ibrahim is aware of only one other employee of American



                                                     4
Case 1:19-cv-24955-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 5 of 10




  Crane who, like him, was a Muslim immigrant. That former employee, like Mr. Ibrahim, was

  terminated suddenly and without justification. Like Mr. Ibrahim, that former employer was

  offered an insulting amount of severance in exchange for a release of claims. And like Mr.

  Ibrahim, that former employee rejected the offer of severance because he believed he was

  wrongfully terminated.

         20.     Also, at the time that Mr. Ibrahim was terminated, he informed the human

  resource manager that he was owed several thousand dollars in unpaid overtime. During the

  preceding two year period, Mr. Ibrahim worked between forty-five (45) and fifty-five (55) hours

  per week, or an average of approximately forty-eight (48) hours per week. However, during that

  entire period Mr. Ibrahim was never paid any overtime whatsoever. Therefore, Mr. Ibrahim is

  entitled to recover his unpaid overtime from American Tractor under the Fair Labor Standards

  Act, 29 U.S.C. Chapter 8 (the “FLSA”).

         21.     Specifically, during the two years prior to his termination, Mr. Ibrahim was paid

  $1000.00 per week for working forty (40) hours, or $25.00 per hour. Therefore, under the FLSA

  Mr. Ibrahim’s overtime pay is $37.50 per hour.

         22.     Because of American Tractor’s refusal to pay him overtime, Mr. Ibrahim is

  entitled to be paid his overtime rate of $37.50 per hour for a total of eight-hundred hours of

  unpaid overtime, or a total of $30,000.00.

         23.     When Mr. Ibrahim was terminated and offered $6000.00 as severance, Mr.

  Ibrahim demanded that the offer be increased by the amount of his unpaid overtime. As a result

  of that demand, American Tractor increased its original severance offer $1000.00 to $7,000.00,

  effectively admitting that Mr. Ibrahim was entitled to overtime pay.
Case 1:19-cv-24955-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 6 of 10




                                                Ibrahim v. American Crane and Tractor Parts, Inc.
                                                                                         Page 6
                                                            _______________________________

         24.     However, even though American Tractor acknowledged owing Mr. Ibrahim

  overtime pay, its offer of an additional $1000.00 was far short of the overtime pay that it owed

  Mr. Ibrahim at the time American Crane illegally terminated Mr. Ibrahim.

         25.     Following his termination by American Tractor, Mr. Ibrahim remained

  unemployed for approximately twenty-one (21) weeks. During that period, Mr. Ibrahim

  aggressively searched for alternative employment, but was unsuccessful until June 1, 2019, when

  Mr. Ibrahim obtained another job, although making substantially less money than when he was

  employed by American Crane.

         26.     As a result of Mr. Ibrahim’s illegal termination, Mr. Ibrahim has suffered

  damages of lost salary for the time that he was not employed and also the reduced salary that he

  has been paid since his illegal termination. Mr. Ibrahim is also entitled to punitive damages

  because his illegal termination was willful, indeed malicious, on the part of American Tractor.

         27.     In sum, Mr. Ibrahim was terminated with no warning or reason by American

  Crane because he is a Muslim, a Kenyan immigrant, or African American, or all three. His

  treatment was unlike other non-Muslim, non-Kenyan immigrant, and non-African American

  employees of American Tractor in that (i) the other employees were not terminated for no

  legitimate basis, (ii) were not terminated for a false basis, and (iii) were given some warning and

  opportunity to take corrective action, prior to being terminated. Furthermore, American Tractor

  has exhibited a pattern of illegal disparate treatment of its Muslim employees.




                                                  6
Case 1:19-cv-24955-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 7 of 10




         28.     Mr. Ibrahim has hired legal counsel and agreed to pay his counsel and reasonable

  fee.

                                    COUNT I
                 CLAIM UNDER FCRA FOR DUE TO DISCRIMINATION
               BASED UPON RELIGION, NATIONAL ORIGIN AND/OR RACE

         29.     The factual and jurisdictional allegations in paragraphs 1 though 28 of this

  Complaint are hereby incorporated by reference.

         30.     The actions of American Tractor constitute illegal discrimination based upon

  religion, national origin and race in violation of the provisions of Section 760.10 Florida Statutes

  and related sections.

         31.     As a direct and proximate result of Defendant’s illegal and intentional

  discrimination, Mr. Ibrahim has been severely damaged, including the loss of his pay, benefits,

  and future advancement. Also, Mr. Ibrahim has been humiliated, isolated, and singled out for

  harsh treatment, by Defendant.

                                     COUNT II
                        CLAIM UNDER TITLE VII FOR DAMAGES
                    DUE TO DISCRIMINATION BASED UPON RELIGION,
                             NATIONAL ORIGIN AND RACE

         32.     The factual and jurisdictional allegations in paragraphs 1 though 28 of this

  Complaint are hereby incorporated by reference.

         33.     Mr. Ibrahim was terminated by American Crane due to his religion, national

  origin and race. The actions of American Crane constituted illegal discrimination based upon

  religion, national origin and race in violation of Title VII.

         34.     Other non-Muslim, non-African immigrants and non-African American
Case 1:19-cv-24955-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 8 of 10




                                                  Ibrahim v. American Crane and Tractor Parts, Inc.
                                                                                           Page 8
                                                              _______________________________

  employees of American Crane were not treated in a manner similar to Mr. Ibrahim. In particular,

  when other non-Muslim, non-African immigrant and non-African American employees of

  American Crane were terminated, they were provided with a warning, notice and given a

  legitimate basis for their termination.

         35.     Mr. Ibrahim’s termination was an intentional act of discrimination by American

  Tractor, Mr. Ibrahim’s employer, that violated his rights under Title VII.

         36.     As a direct and proximate result of American Tractor’s illegal and intentional

  discrimination, Mr. Ibrahim has been severely damaged, including the loss of his pay, benefits,

  and future advancement. Mr. Ibrahim has also been humiliated, isolated, and intentionally

  singled out for harsh treatment by American Crane.

                                       COUNT III
                            UNPAID OVERTIME UNDER THE FLSA

         37.     The factual and jurisdictional allegations in paragraphs 1 through 28 of this

  Complaint are hereby incorporated by reference.

         38.     American Crane willfully failed to pay Mr. Ibrahim overtime for the two years

  preceding his termination on January 7, 2019.

         39.     Mr. Ibrahim is defined as a non-exempt employee under the FLSA, and did not

  meet any of the exemptions under 29 U.S. Code § 213.

         40.     In particular, Mr. Ibrahim worked at least forty-eight hours per week, on average,

  from January 7, 2017 through January 7, 2019. However, Mr. Ibrahim was not paid any overtime

  whatsoever for the eight (8) hours he worked over and above the forty-hour work week.


                                                   8
Case 1:19-cv-24955-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 9 of 10




         41.       As a result, Mr. Ibrahim is entitled to recover for the approximately eight-hundred

  hours of overtime he worked for American Crane, but for which he was not compensated.

         42.       The amount of Mr. Ibrahim’s unpaid overtime pay, at the rate of $37.50 per hour,

  is $30,000.00.

         43.       The failure to pay Mr. Ibrahim overtime was intentional on the part of American

  Crane and American Crane should be assessed special punitive damages to discourage such

  illegal conduct in the future.

                                       DEMAND FOR RELIEF

         Plaintiff Aslam Ibrahim hereby demands relief against Defendant American Crane as

  follows:

  A.     As to Counts I and II, Mr. Ibrahim demands front pay and benefits for the period of Mr.

         Ibrahim’s unemployment due to his illegal termination and the reduction in his salary

         since he obtained alternative employment.

  B.     As to Counts I and II, Mr. Ibrahim demands the costs incurred for bringing this action,

         including reasonable attorney's fees in accordance with Title VII and the FCRA;

  C.     As to Counts I and II, special damages and punitive damages, as provided under Title VII

         and the FCRA, in an amount that will reasonably deter American Crane from engaging in

         illegal discriminatory employment practices.

  D.     As to Counts I and II, Mr. Ibrahim demands consequential damages for the emotional

         distress caused by the illegal discrimination of American Crane against Mr. Ibrahim;

  E.     As to Count III, Mr. Ibrahim demands overtime pay in the amount of $30,000.00;

  F.     As to Count III, Mr. Ibrahim demands statutory or special damages of triple the amount
Case 1:19-cv-24955-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 10 of 10




                                                Ibrahim v. American Crane and Tractor Parts, Inc.
                                                                                        Page 10
                                                            _______________________________

         of Mr. Ibrahim’s unpaid overtime;

   G.    As to Count III, Mr. Ibrahim demands recovery of the legal costs and fees for bringing

         this action, as provided under the FLSA; and

   H.    As to all counts, such further relief deemed by this Court to be appropriate and just.

                                         JURY DEMAND

         Plaintiff Aslam Ibrahim hereby demands a jury trial as to all claims so triable.

         Respectfully Submitted on this 2nd day of December, 2019

                                       MATHEWS GIBERSON LLP
                                       219 Davie Blvd.
                                       Fort Lauderdale, FL 33315
                                       Counsel for Plaintiff

                                       By: /s/ Guy F. Giberson
                                       Guy F. Giberson
                                       Florida Bar No.: 627402
                                       Primary Email: gfg@mathewsllp.com
                                       Walter J. Mathews
                                       Florida Bar No.: 174319
                                       Secondary Email: wjm@mathewsllp.com




                                                  10
